DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 March 2022 has been entered.
 
Status of Claims
Claims 25-38, 41-54, 57, and 61-64 of US Application No. 16/892,549 are currently pending and have been examined. Applicant amended claims 25, 37, 41, 53, and 57, canceled claims 58-60, and added claims 62-64. Applicant previously canceled claims 1-24, 39, 40, 55 and 56.

Response to Arguments/Amendments
The previous rejections of claims 25-38, 41-54, 57, and 61 under 35 USC § 103 are withdrawn in consideration of amended independent claims 25, 41, and 57. However, new rejections of claims 25-38, 41-54, 57, and 61 under § 103 and consistent with the amended claims are set forth below. 

Applicant’s arguments, see REMARKS, filed 07 March 2022, regarding the rejection of claim 30 under § 103 have been fully considered but are not persuasive. Applicant characterizes the functionality disclosed in Liang and concludes that the functionality “would only give a present location of the article picker, not a next location.” However, Examiner notes that the claim recites “wherein the system is-configured to determine the locations of the mobile selector units from at least one of a last known pick location [emphasis added], a next known pick location, and an estimate of mobile selector unit travel speed and/or past measurements of mobile selector unit travel speed.” The claim does not require a next location to determine the location of the mobile selector unit. Liang discloses determining the location of the pickers whenever the pickers device is refreshed. The location of a picker is refreshed by scanning storage position marks associated with the last item picked by the picker (i.e., the last known pick location of the picker). See ¶ [0047]. Therefore, Liang teaches wherein the system is-configured to determine the locations of the mobile selector units from at least one of a last known pick location (i.e., location of pickers are updated when pickers perform a refresh operation by scanning storage position marks of last item picked), a next known pick location, and an estimate of mobile selector unit travel speed and/or past measurements of mobile selector unit travel speed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30 and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 30 and 46 recites the limitation “wherein the system is-configured to determine the locations of the mobile selector units [emphasis added] from at least one of a last known pick location, a next known pick location, and an estimate of mobile selector unit travel speed and/or past measurements of mobile selector unit travel speed.”  However, claims 25 and 41, from which these claims depend do not recite determining a location of mobile selector units. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 25, 26, 29, 31-33, 35, 38, 41, 42, 45, 47-49, 51, 54, 57, 61, and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Mohan et al. (US 2020/0017297 A1, “Mohan”) in view of Grinnell et al. (US 2016/0101940 A1, “Grinnell”).

Regarding claims 25, 41, and 57, Mohan discloses robotic order picking and teaches:
one or more processors, circuits, memory devices, and wireless communication devices cooperatively coupled together; and travel management logic embodied in the circuits and memory devices, wherein the travel management logic is executable under the control of the one or more processors to: 
track locations [ ] of a plurality of autonomous vehicles navigating routes comprising pick locations (processor 500 can receive position information from a GPS receiver 512 to determine a current position of robot 200 – see at least ¶ [0035]; at 806, picking robot travels to the nearest item of all items in an order assigned to the robot – see at least Fig. 8 and ¶ [0042]; multiple picking robots – see at least Fig. 1 and ¶ [0025]; robots move autonomously through the environment – see at least claim 21); 
track a plurality of user-operated mobile selector units (at 808, task management module 726 assigns a picking task to the employee that is closest to the item – see at least ¶ [0043]; i.e., determining a closest employee requires knowledge of the current location of all pickers relative to the item to be picked), each mobile selector unit including a user interface (picking task client module 722 of employee device 720 displays information about an item to be picked including the item’s location, name, size and appearance – see at least ¶ [0043]; i.e., displaying on employee device 720 requires a user interface); and 
orchestrate deployment and redeployment of the plurality of mobile selector units in real or near-real time (at 808, task management module 726 assigns a picking task to the employee that is closest to the item – see at least ¶ [0043]), including: 
analyze locations of the plurality of mobile selectors and next pick locations of the plurality of autonomous vehicles (at 808, task management module 726 assigns a picking task to the clothe employee that is closest to the item – see at least ¶ [0043]; i.e., determining the closest employee requires knowledge of the current location of all employees relative to the location of the item to be picked); and 
send a communication to at least one of the plurality of mobile selector units based on the analysis, the communication including information indicating a next pick location of an autonomous vehicle and an identification of the good or goods to be picked (when an employee is selected for picking an item, picking task client module 722 of employee device 720 displays information about an item to be picked including the item’s location, name, size and appearance – see at least ¶ [0043]).  

Mohan fails to teach track movement of a plurality of autonomous vehicles.

However, Grinnell discloses a storage material handling system and teaches:
track locations and movement of a plurality of autonomous vehicles navigating routes comprising pick locations (management system 101 tracks location of robots 130 – see at least ¶ [0030]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for robotic order picking of Mohan to provide for tracking movement of the autonomous vehicles, as taught by Grinnell, to improve efficiency of the system by reducing time to pick items (Grinnell at ¶ [0005], [0030]).

Regarding claims 26 and 42, Grinnell further teaches:
wherein the system is configured to reduce travel distances and/or times of the mobile selector units and/or the autonomous vehicles to orchestrate travel (management system 101 provides a picker 170 with picking instructions that indicate a location to transfer a stored item – see at least ¶ [0045]; human pick zones may be dynamically changed based on availability of a picker and location of the picker relative to an item – see at least ¶ [0030]; i.e., pick zone is changed so that a closer picker can be selected – see at least ¶ [0030]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system and method for robotic order picking of Mohan and Grinnell to reduce travel distance of the mobile selector unit, as further taught by Grinnell, to improve efficiency of the system by reducing time to pick items (Grinnell at ¶ [0005], [0030]).

Regarding claims 29 and 45, Grinnell further teaches:
wherein one or more of the routes comprises a plurality of pick faces (storage racks SR – see at least Fig. 4 and ¶ [0027], [0030]) and the system is configured to wirelessly direct at least one mobile selector unit to a next pick face of a route for one or more of the autonomous vehicles (robot travels to picker at collection tote location – see at least Fig. 5 and ¶ [0045]; collection tote location includes a rack collection location such as 112D – see at least Fig. 4 and ¶ [0031]; picker is provided with location to transfer stored items to robot 130 – see at least Fig. 5 and ¶ [0045]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system and method for robotic order picking of Mohan and Grinnell to provide pick faces and direct the autonomous vehicle and selector unit to the pick face, as further taught by Grinnell, to improve efficiency of the system by reducing time to pick items (Grinnell at ¶ [0005], [0030]).

Regarding claims 31 and 47, Mohan further teaches:
wherein the system is configured to electronically determine and communicate navigation instructions to the plurality of mobile selector units (when an employee is selected for picking an item, picking task client module 722 of employee device 720 displays information about an item to be picked including the item’s location, name, size and appearance – see at least ¶ [0043]; i.e., navigation instruction = instruction for employee to go to item’s location indicated on the display of device 720).

Regarding claims 32 and 48, Mohan further teaches:
wherein the system is configured to dynamically determine and wirelessly communicate next navigation instructions to the plurality of mobile selector units based, at least in part, on changes in the locations of the mobile selector units and the autonomous vehicles (at 826, if the robot has not picked all the items the robot travels to the next nearest item at 806 and the next picking task for the next nearest item is assigned to the closest employee – see at least Fig. 8 and ¶ [0042]-[0043]; when an employee is selected for picking an item, picking task client module 722 of employee device 720 displays information about an item to be picked including the item’s location, name, size and appearance – see at least ¶ [0043]; i.e., navigation instruction = instruction for employee to go to item’s location indicated on the display of device 720).

Regarding claims 33 and 49, Grinnell further teaches:
wherein the system is configured to confine travel of at least one of the mobile selector units to a single zone from a plurality of zones (pickers 170 are stationed in respective pick zones 11 – see at least ¶ [0030]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system and method for robotic order picking of Mohan and Grinnell to confine travel of the mobile selector unit, as further taught by Grinnell, to improve efficiency of the system by reducing time to pick items (Grinnell at ¶ [0005], [0030]).

Regarding claims 35 and 51, Mohan further teaches:
wherein the plurality of mobile selector units includes handheld mobile terminals (embodiments of the present invention may be implemented in handheld devices – see at least ¶ [0072]).  

Regarding claims 38 and 54, Mohan further teaches:
wherein at least one of the mobile selector units includes at least one pick-complete device that, when actuated, generates a pick-complete signal indicating that loading of products from a pick location to the autonomous vehicle has been completed and the autonomous vehicle is clear to proceed to a new next pick location on its route (at 812, scanner 729 on employee device scans the picked item and forwards scan information to the robot and the robot validates the weight of the object before moving on to the next item to be picked – see at least Fig. 8 and ¶ [0044]).

Regarding claim 61, Grinnell further teaches:
wherein: the routes of the autonomous vehicles pass through a plurality of predetermined zones (robots 130 may travel to different locations to receive picked items – see at least ¶ [0045]), and travel of at least one of the mobile selector units is confined by the system to a subset of the zones (pickers are assigned to a zone 111 – see at least ¶ [0044]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system and method for robotic order picking of Mohan and Grinnell to confine travel of the mobile selector unit, as further taught by Grinnell, to improve efficiency of the system by reducing time to pick items (Grinnell at ¶ [0005], [0030]).

Regarding claim 62, Mohan further teaches:
wherein the communication includes navigation instructions to assist the mobile selector in navigating to the next pick location (when an employee is selected for picking an item, picking task client module 722 of employee device 720 displays information about an item to be picked including the item’s location, name, size and appearance – see at least ¶ [0043]; i.e., the instruction including the item’s location is a navigation instruction to the picker to go to that location to pick the item).  

Claims 27, 34, 37, 43, 50, 53, and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Mohan in view of Grinnell, as applied to claims 25, 41 and 62 above, and further in view of Jarvis et al. (US 2018/0127211 A1, “Jarvis”).

Regarding claims 27 and 43, Mohan and Grinnell fail to teach but Jarvis discloses a hybrid modular storage fetching system and teaches:
wherein the system is configured to perform congestion avoidance analysis to orchestrate travel of the mobile selector units and/or autonomous vehicles (routes may be calculated to avoid traffic of other AGVs – see at least ¶ [0057]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system and method for robotic order picking of Mohan and Grinnell to provide for performing congestion avoidance analysis, as taught by Jarvis, to most efficiently retrieve items and avoid traffic of other vehicles (Jarvis at ¶ [0057]).

Regarding claims 34 and 50, Mohan and Grinnell fail to teach but Jarvis discloses a hybrid modular storage fetching system and teaches:

wherein the plurality of autonomous vehicles includes a tugger, forklift, high-lift, and/or pallet truck (cart AGV 116 may push or pull a cart – see at least ¶ [0041]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system and method for robotic order picking of Mohan and Grinnell to different types of autonomous vehicles such as tuggers, forklift, high-lift, and/or pallet trucks, as taught by Jarvis, to autonomously transport items in an order fulfillment facility to a station or finalizing area (Jarvis at ¶ [0041]).

Regarding claims 37 and 53, Mohan further teaches:
wherein the communication includes navigation instructions to assist the mobile selector in navigating to the next pick location and the navigation instructions are configured to be output at the mobile selector unit [ ] (when an employee is selected for picking an item, picking task client module 722 of employee device 720 displays information about an item to be picked including the item’s location, name, size and appearance – see at least ¶ [0043]; i.e., the instruction including the item’s location is a navigation instruction to the picker to go to that location to pick the item). 

Mohan and Grinnell fail to teach but Jarvis discloses a hybrid modular storage fetching system and teaches:
output at the mobile selector unit as text, a dynamically updated map of the facility, and/or audio (picking system 108 may output an instruction to a picker on an output device, such as via audio indicating the location of the item – see at least ¶ [0110]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system and method for robotic order picking of Mohan and Grinnell to provide output as audio, as taught by Jarvis, to instruct the picker where to pick the item (Jarvis at ¶ [0110]).

Regarding claim 63, Mohan and Grinnell fail to teach but Jarvis discloses a hybrid modular storage fetching system and teaches:
wherein the navigation instructions are output at the mobile selector unit as text, a dynamically updated map of the facility, and/or audio (picking system 108 may output an instruction to a picker on an output device, such as via audio indicating the location of the item – see at least ¶ [0110]).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system and method for robotic order picking of Mohan and Grinnell to provide output as audio, as taught by Jarvis, to instruct the picker where to pick the item (Jarvis at ¶ [0110]).

Claims 28 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Mohan in view of Grinnell, as applied to claims 25 and 41 above, and further in view of Shiu et al. (US 2020/0231185 A1, “Shiu”).

Regarding claims 28 and 44, Mohan and Grinnell fail to teach but Shiu discloses systems and methods for automated guided vehicle control and teaches:
wherein the system is configured to estimate time of arrival to a next location by the mobile selector units and/or the autonomous vehicles to orchestrate travel (route management database 113 can calculate an expected arrival time for every AGV to any particular pick-up or drop-off location – see at least ¶ [0054]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system and method for robotic order picking of Mohan and Grinnell to provide for estimating time of arrival to a next location, as taught by Shiu, to select AGVs having the shortest arrival times (Shiu at ¶ [0054]).

Claims 30 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Mohan and Grinnell, as applied to claims 25 and 41 above, and further in view of Liang et al. (US 2021/0233013 A1, “Liang”).

Regarding claims 30 and 46, Mohan and Grinnell fail to teach but Liang discloses article picking method and control system and teaches:
wherein the system is configured to determine the locations of the mobile selector units from at least one of a last known pick location, a next known pick location, and an estimate of mobile selector unit travel speed and/or past measurements of mobile selector unit travel speed (location is obtained when pickers refresh – see at least ¶ [0047]; articles picker can refresh by scanning storage position marks – see at least ¶ [0097]; i.e., location of last scanned storage position marks is last known pick location).

In summary, in determining a picker that is closest to the next item to be picked, Mohan inherently requires knowledge of the location of the pickers relative to the next item. Mohan is silent regarding how the location of the pickers is determined. Liang discloses determining the location of the pickers whenever the pickers device is refreshed. The location of a picker is refreshed by scanning storage position marks associated with the last item picked by the picker (i.e., the last known pick location of the picker).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system and method for robotic order picking of Mohan and Grinnell to determine locations of the mobile selector unit, as taught by Liang, to enable selecting pickers based on travel distance to improve efficiency of executing picks (Liang at ¶ [0048]).

Claims 36 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Mohan and Grinnell, as applied to claims 25 and 41 above, and further in view of Mason et al. (US 2016/0132059 A1, “Mason”).

Regarding claims 36 and 52, Mohan and Grinnell fail to teach but Mason discloses 
wherein the plurality of mobile selector units includes vehicle-based mobile terminals (picking system 108 may output instructions to an output device, e.g., on the cart or a separate computing device, directing a picker to transfer items to the cart – see at least ¶ [0066]).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system and method for robotic order picking of Mohan and Grinnell to provide a vehicle-based mobile terminal, as taught by Mason, to direct a picker to transfer items to the cart (Mason at ¶ [0066]).

Claims 64 is rejected under 35 U.S.C. 103 as being unpatentable over Mohan and Grinnell, as applied to claim 62 above, and further in view of Kapuria (US 2018/0108102 A1).

Regarding claim 64, Mohan and Grinnell fail to teach but Kapuria discloses an automated warehouse management system and teaches:
wherein navigation instructions are output within the context of a map or other representation of a warehouse facility (location of a next item to be picked by the picker may be displayed in form of a map – see at least ¶ [0056]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system and method for robotic order picking of Mohan and Grinnell to provide navigation instructions output within the context of a map, as taught by Kapuria, to help fulfill orders in minimum time (Kapuria at ¶ [0006]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 571-2709741. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON L TROOST/Primary Examiner, Art Unit 3666